Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
While the replacement abstract is noted, the abstract of the disclosure is still objected to because it continues to merely consist of a single run-on sentence, lacking proper grammatical form.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takesue et al. (US 5,974,280) in view of Takeda (US 8,755,702).
Regarding claim 1, Takesue et al. (US 5,974,280) teach a method of operating an image forming apparatus (fig.8), the method comprising: measuring a toner concentration (fig.8, #S31) supplied to a developing apparatus (fig.2, #4) through a toner concentration sensor (fig.2, #4c; col.9, ln.31-32) provided in the developing apparatus as a supply mode for supplying toner to the developing apparatus in the image forming apparatus is executed (col.9, ln.5-col.10, ln.22); increasing a driving speed of the developing apparatus based on determining that the toner concentration has not reached a target toner concentration (fig.8, #S36; col.9, ln.40-47); measuring the toner concentration in the developing apparatus through the toner concentration sensor as the supply mode is executed in a state where the driving speed of the developing apparatus is increased (fig.8, #S38), wherein the measuring of the toner concentration comprises, based on the supply mode is executed in a preset low-speed drive mode of the developing apparatus (fig.8, #S32, Speed:M), maintaining the driving speed corresponding to the low-speed drive mode until a set time is counted and reaches a first threshold value (fig.8, #S33->Y) corresponding to a point in time at which the driving speed of the developing apparatus is increased (fig.8, if #S33->Y and #s35->Y).
Regarding claim 3, Takesue et al. (US 5,974,280) teach a method of operating wherein the increasing of the driving speed of the developing apparatus comprises: based on determining that the toner concentration has not reached the target toner concentration based on time reaching the first threshold value (fig.8, #S33->Y, #S35->Y), increasing the driving speed of the developing apparatus to a driving speed corresponding to a preset high-speed drive mode (fig.8, #S36; col.9, ln.40-47).
Regarding claim 10, Takesue et al. (US 5,974,280) teach a non-transitory computer-readable storage medium storing instructions executable by a processor (fig.1, some portion of #15), the non-transitory computer-readable storage medium comprising: instructions to measure a toner concentration (fig.8, #S31)  supplied to a developing apparatus (fig.2, #4) through a toner concentration sensor (fig.2, #4c; col.9, ln.31-32) provided in the developing apparatus as a supply mode for supplying toner to the developing apparatus in an image forming apparatus is executed (col.9, ln.5-col.10, ln.22); instructions to increase a driving speed of the developing apparatus based on determining that the toner concentration has not reached a target toner concentration (fig.8, #S36; col.9, ln.40-47); instructions to measure the toner concentration in the developing apparatus through the toner concentration sensor as the supply mode is executed in a state where the driving speed of the developing apparatus is increased (fig.8, #S38); instructions to, based on the supply mode being executed in a preset low-speed drive mode of the developing apparatus (fig.8, #S32, Speed:M), control a driving apparatus to maintain a driving speed corresponding to the low-speed drive mode until a time counted according to the supply mode reaches a first threshold value (fig.8, #S33->Y) corresponding to a point in time at which the driving speed of the developing apparatus is increased (fig.8, if #S33->Y and #s35->Y).
Regarding claim 11, Takesue et al. (US 5,974,280) teach an image forming apparatus (fig.1) comprising: a developing apparatus (fig.1&4, #4) to rotatably support a developing roller (fig.1&2, #4a) for supplying toner to a photoconductor (fig.1, #1), and comprising a toner concentration sensor (fig.1, #4c) for measuring a toner concentration (col.9, ln.31-32) of a developer composed of the toner and a carrier (col.3, ln.7-9); a driving apparatus to drive the developing apparatus (fig.1, #15&#4j); a processor (fig.1, #14b&#15); and a memory (fig.1, #14c&#15) to store instructions executable by the memory, wherein the processor executes the instructions to: measure a toner concentration (fig.8, #S31) supplied to the developing apparatus (fig.2, #4) through the toner concentration sensor (fig.2, #4c; col.9, ln.31-32) as a supply mode for supplying toner to the developing apparatus is executed (col.9, ln.5-col.10, ln.22); increase a driving speed of the developing apparatus based on determining that the toner concentration has not reached a target toner concentration (fig.8, #S36; col.9, ln.40-47); measure the toner concentration in the developing apparatus through the toner concentration sensor as the supply mode is executed in a state where the driving speed of the developing apparatus is increased (fig.8, #S38); based on the supply mode being executed in a preset low-speed drive mode of the developing apparatus (fig.8, #S32, Speed:M), control the driving apparatus to maintain a driving speed corresponding to the low-speed drive mode until a time counted according to the supply mode reaches a first threshold value (fig.8, #S33->Y) corresponding to a point in time at which the driving speed of the developing apparatus is increased (fig.8, if #S33->Y and #s35->Y).
Regarding claim 13, Takesue et al. (US 5,974,280) teach an image forming apparatus wherein the processor executes the instructions to: based on determining that the toner concentration has not reached the target toner concentration based on the time reaching the first threshold value (fig.8, #S33->Y, #S35->Y), increase the driving speed of the developing apparatus to a driving speed corresponding to a preset high-speed drive mode (fig.8, #S36; col.9, ln.40-47).
 However, Takesue et al. (US 5,974,280) fail to discuss what happens if Step S38 persists with a No evaluation. 
Regarding claims 1, 10 and 11, Takeda (US 8,755,702) teaches a method of operating an image forming apparatus (fig.1) and non-transitory storage medium containing instructions therefor, the method comprising: measuring a toner concentration supplied to a developing apparatus through a toner concentration sensor provided in the developing apparatus as a supply mode for supplying toner to the developing apparatus in the image forming apparatus is executed (fig.8, #801-#806); and determining an operating state of the image forming apparatus based on a remaining amount of toner when it is determined that the toner concentration has not reached the target toner concentration after a set amount of time (fig.8, #806->No->#807->Yes->#808).
Regarding claim 4, Takeda (US 8,755,702) teaches a method of operating wherein the measuring of the toner concentration as the supply mode is executed comprises: measuring the toner concentration in the developing apparatus while monitoring whether the toner concentration reaches the target toner concentration based on a number of supply times counted according to the supply mode reaching a second threshold value indicating a maximum number of supply times as a reference for determining an error of the supply mode (fig.8, #806->No->#807->Yes; col.8, ln.13-33 – a first threshold value is 3 and a second is 6 times).
Regarding claim 5, Takeda (US 8,755,702) teaches a method of operating wherein the determining of the operating state of the image forming apparatus based on the remaining amount of the toner comprises: determining that there is an operation error according to the supply mode (fig.8, #808) based on determining that the toner concentration has not reached the target toner concentration based on the number of supply times reaching the second threshold value and the remaining amount of the toner is greater than a reference value (fig.8, #806->No->#807->Yes; col.8, ln.13-33 – a first threshold value is 3 and a second is 6 times); and displaying a toner supply error message for the supply mode (fig.8, #808).
Regarding claim 6, Takeda (US 8,755,702) teaches a method of operating wherein the determining of the operating state of the image forming apparatus based on the remaining amount of the toner comprises: determining that a toner cartridge needs to be replaced based on determining that the toner concentration has not reached the target toner concentration based on the number of supply times reaching the second threshold value and the remaining amount of toner is less than a reference value (fig.8, #806->No->#807->Yes); and displaying a message informing of the need to replace the toner cartridge (fig.8, #808; col.7, ln.48-50; col.8, ln.22-24).
Regarding claim 8, Takeda (US 8,755,702) teaches a method of operating further comprising: based on determining that the toner concentration has reached the target toner concentration as the supply mode is executed in a state where the driving speed of the developing apparatus is increased, changing the driving speed in the increased state to a driving speed in an existing state and performing a certain image forming job at the driving speed in the existing state (col.7, ln.41-46&57-59; col.8, ln.34-41 & col.8, ln.15-17).
Regarding claim 14, Takeda (US 8,755,702) teaches an image forming apparatus wherein the processor executes the instructions to: measure the toner concentration in the developing apparatus while monitoring whether the toner concentration reaches the target toner concentration based on the number of supply times counted according to the supply mode reaching a second threshold value indicating a maximum number of supply times as a reference for determining an error of the supply mode (fig.8, #806->No->#807->Yes; col.8, ln.13-33 – a first threshold value is 3 and a second is 6 times).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the step S38->No situation of fig.8 in Takesue et al. (US 5,974,280) by using the insufficiency determination of Takeda (US 8,755,702) in order to notify a user that the toner cartridge is insufficient and allow for replacement.
Regarding claims 1, 3, 10, 11 and 13, the claim limitations differ over the teachings of Takesue et al. (US 5,974,280) in that the timings for the mode changes are based on a timer and not a count of replenishment.  Takeda (US 8,755,702), however, discloses a related type of timing and concentration control wherein the time point is specified based on a set number of replenishment counts.  As can be seen from the two references together, both methods are used in the art for determining control mode change timings and thus the Office recognizes that one of ordinary skill in the art would readily choose between one or the other.  As such, the claim limitations of claims 1, 3, 10, 11 and 13 would be easily arrived at without undue experimentation.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takesue et al. (US 5,974,280) in view of Takeda (US 8,755,702) as applied to claim 1 above, and further in view of Fukui et al. (US 5,005,517).
Takesue et al. (US 5,974,280) in view of Takeda (US 8,755,702) teach all of the limitations of claims 1 and 11, upon which claims 7 and 15 depend.
However, Takesue et al. (US 5,974,280) is silent as to how the apparatus maintains a target toner concentration while changing rotation speed.
Regarding claims 7 and 15, Fukui et al. (US 5,005,517) teach that in an image forming apparatus with a toner concentration sensor in a stirring/transporting chamber with a screw conveyor (fig.3, #82a-d in #61 containing #71) and wherein the conveyors are variable in speed (col.10, ln.11-34) wherein the increasing of the driving speed of the developing apparatus comprises: as the driving speed of the developing apparatus is increased to a driving speed corresponding to a preset high-speed drive mode, maintaining the target toner concentration by reducing a target voltage corresponding to the target toner concentration and a control voltage input to the toner concentration sensor (col.10, ln.56-62; fig.12&13).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method and apparatus of Takesue et al. (US 5,974,280) in view of Takeda (US 8,755,702) by changing the changing the target voltage and control voltage as in Fukui et al. (US 5,005,517) in order to adjust for the change in sensor outputs resulting from the change in speed (col.10, ln.46-62).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takesue et al. (US 5,974,280) in view of Takeda (US 8,755,702) as applied to claim 8 above, and further in view of Takahashi et al. (US Pub.2011/0064435).
Takesue et al. (US 5,974,280) in view of Takeda (US 8,755,702) teach all of the limitations of claim 8, upon which claim 9 depends.
However, Takesue et al. (US 5,974,280) in view of Takeda (US 8,755,702) fail to disclose calculating the amount of toner to be supplied based on the toner concentration in the developing apparatus and the target toner concentration; and determining the first threshold value based on the amount of toner to be supplied and the amount of toner supplied per the number of supply times of the toner.
Regarding claim 9, Takahashi et al. (US Pub.2011/0064435) teach an image forming apparatus replenishment control wherein the increasing of the driving speed of the developing apparatus (fig.6, decision to #05 and #09) comprises: calculating the amount of toner to be supplied based on the toner concentration in the developing apparatus and the target toner concentration; and determining the first threshold value based on the amount of toner to be supplied and the amount of toner supplied per the number of supply times of the toner (fig.6, #04->#08; para.0062,0065&0069-0073,).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the control operations of Takesue et al. (US 5,974,280) in view of Takeda (US 8,755,702) by using the calculations and threshold determinations akin to Takahashi et al. (US Pub.2011/0064435) in order to allow the apparatus to more flexibly account for variations in supply and consumption of developer (para.0023) and maintain good image quality (para.0121).

Response to Arguments
Applicant's arguments filed 10 March 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues against the combination of Takesue in view of Takeda by arguing the supposed deficiencies of Takesue and merely stating that Takeda fails to remedy these supposed deficiencies without any distinct support.  Additionally, the applicant substantially added the claim language of previously presented claim 2 into claim 1 and arguing that Takesue fail to teach all of the newly added details from claim 2.
The applicant asserts that Takesue bases the speed increase determination on whether a timer has reached a reference time.  This aspect is correct.  The applicant, however, has not addressed the additional obviousness assertions of the previous rejection of claim 2 and now repeated as pertaining to current claim 1 wherein while Takesue teaches using a timer, Takeda teaches a similar determination using a counted number (fig.8, #806->No->#807->Yes; col.8, ln.13-33 – a first threshold value is 3 and a second is 6 times).  The Office maintains that both methods are used in the art for determining control mode change timings and thus the Office recognizes that one of ordinary skill in the art would readily choose between one or the other and the claim limitation would be easily arrived at without undue experimentation.  Since this part of the rejection was not addressed, the Office must assume tacit acknowledgement that this point is valid.
On the bottom of p.12, the applicant argues that Takesue does not disclose a point at which the driving speed of the developing apparatus is increased.  As set forth in the rejection above, the agitating speed is changed in step S36 (see fig.8) and col.9, ln.45-48 discloses that the “rotational speed of the agitating roller 4e is increased” and as seen in fig.2, #4e is part of the developing apparatus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyata (US Pub.2007/0003296) teaches a toner replenishing near empty state detection apparatus wherein it determines that the toner replenishment cartridge is near empty when the developing unit toner quantity is not at the required amount after the number of times of supply has reached a prescribed value.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
4/26/2022